Case: 3:18-cv-00940-JZ Doc #: 20 Filed: 01/30/19 1o0f1. PagelD #: 66

Approved.

Case closed.

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHIO
WESTERN DIVISION

s/ Jack Zouhary
U.S. DISTRICT JUDGE

Kimmy V. Gable
PLAINTIFF,

Vv.

eremy S. Bice,
J y
DEFENDANT.

Case No. 3:18 CV 940

Judge Jack Zouhary

 

PLAINTIFF GABLE’S NOTICE OF VOLUNTARY
PARTIAL DISMISSAL PURSUANT TO CIV.R. 41(A)

 

Now comes Plaintiff Kimmy Gable, by and through counsel, to voluntarily dismiss the

above-captioned matter without prejudice pursuant to Fed. R. Civ. P. 41(A).

CERTIFICATE OF SERVICE
This is to certify that a true copy of the
foregoing was served upon the Counsel for
Defendants by email _ service’ to
Peter, Jamison@ohioattorneygeneral.gov and

this 30th day of January 2019.

 

/s/ Brian G. Jones

 

BRIAN G. JONES. ESQ, (0081724)
Counsel for Plaintiff Kimmy Gable

Respectfully Submitted,

/s/ Brian G. Jones

BRIAN G. JONES, ESQ, (0081724)
Counsel for Plaintiff Kimmy Gable

THE LAW OFFICE OF BRIAN JONES, LLC
52 North Sandusky St.

Delaware, Ohio 43015

O: 740-363-3900

F: 614-467-2083

E: BGJ@TLOBJ.com

 
